ON MOTION FOR REHEARING.
At the April term, 1909', this cause was argued and decided and the judgment affirmed against both the defendant Albert Martin and William Sneed. Separate motions for rehearing were filed and the motion of Sneed was overruled, and the motion of the defendant Martin was sustained, and the cause set down for rehearing, in order that the record might be re-examined as to whether the defendant Albert ■ Martin was identified by the testimony as one of the parties who had conspired with the said Denton and obtained the money of the said Bull and the other parties who had cut the timber, by means of the fraudulent representations and pretenses. The cause was reheard and submitted upon new briefs by counsel for Martin, in which it was earnestly insisted that the defendant Albert Martin was not identified as one of the *551conspirators, but that one Robert Martin was tbe guilty-party.
Addressing ourselves now to tbis contention, we find in the evidence of Bull, tbe following: “Q. Are you acquainted with Albert Martin? A. Yes, sir.” It will be borne in mind that tbe defendant Albert Martin was then on trial and present in court. "He was then asked if be saw “William Sneed, Alvin Sneed, Robert Martin, Ralph Wilcox or James Denton on tbe 19th of November, 1907. A. All but Alvin Sneed.”
Thereupon James Denton was called as a witness, and it appears that be was asked tbis question: “You are acquainted with Robert Martin? A. Yes, sir. Q. William Sneed? A. Yes, sir. Q. Alvin? A. Yes, sir. Q. How long have you been acquainted with these three men? A. I have known Martin for tbe last five years, Mr. Sneed for tbe last year, I do not know exactly.” Later on Denton testified: “Sneed then asked me if I knew Robert Martin; then be began to tell me, in tbe presence of Chas. Davis, what bis business was and what a fine thing be bad of making some money. He said there was some fellows making ties on land up close to bis home, on land belonging to a man in California and another man in Detroit, Michigan, and then be asked me if I would come and pass myself off in tbe name of Wilcox and make these fellows compromise for chopping tbe ties, so I told him that I would not do that, and-be says; ‘All right.’ Then be goes away and comes back later on, I do not know tbe exact date. He comes back again and asks me and I refuse again. Then be comes tbe third time and asks me and I said I would. He gave me fifty cents to pay my way to Dixon, which fare is forty cents. He told me Robert Martin bad made tbe other arrangements, and that be would meet me at Dixon and give me tbe plans of the grounds they bad chopped the ties on. I came to Dixon and met Martin. He punched me in tbe side and said, ‘It will not do for *552us to be here together,’ and so we walked towards the lumber yard. There were three men sitting twenty-five feet of me and one of them looked like he w.as the owner of the lumber yard. The men went away and Robert began to talk to me. He told me to go to the livery stable and get a horse and ride it over. I told him I was afraid to get it there and I believed I would go to the hill and catch an engine and go back, he says: ‘ You are a fool, them suckers are easy. There is some of the s— of b— there now, hauling ties across the track.’ Well, I told him I would go up there and see about the horse, but I did not ask. the man at all, and came back and told him the livery man would not let me have a horse and I found Robert by the side of the well, his team was standing in the meantime hitched to the rack, so he says, ‘You walk out of Dixon and I will overtake you and you can ride with me.’ So I walked about a mile and he overtook me. He had in his wagon a barrel of nails, said he was going to build a new house. We passed several people, a man and a lady. Then as we was going out he gave me a list of the gentlemen that had been chopping and he says, ‘Copy this off on another piece of paper, because they will recognize my handwriting.’ He told me to go down to Sneed’s house and stay all night, then he told me to go down to the first house on the right of the road, and he let me off the wagon, and I went down to the house. He introduced me as Wilcox, who had come to see about the timber that had been chopped on my grounds.' After supper we walked out in the yard and I told Sneed that Martin told me to tell him to chop the telephone wires, he replied he would do that after we went to bed, so next morning Sneed told me to go down and have William Bull go around with me, but I told him I would not do that as I did not know him.”
Later on in his testimony, Denton testified to receiving the money from Bull and from another party *553who brought the money to him that evening at Sneed’s house. “Q. Who was there when he paid you the money? A. Albert Martin and Willie Sneed. Q. Then where did you go? We went a couple of miles in the woods to Eichard Blackwell’s.” He then detailed how he went to the house of the other parties and-that Blackwell and another man named Bull did not have the money, but said they would bring it to Will Sneed’s house. These last mentioned two brought the money to Sneed’s house and Will Sneed and Albert Martin were there, and he took the thirty dollars and wrote them a receipt for it and they left and went away. He was asked then what he next did, and answered, “Well, we were making plans as to how I would get away from there that night so we went down in the woods Martin and Sneed and I and we divided up the money which I had collected, I had collected $115. I gave them two-thirds and I kept one-third. They thought I had better get out right away and decided that I would ride behind Martin on his black horse. So Martin took me on to the road and he got behind me on the horse. He says, ‘If we meet anybody, we will go so fast they will not see us or cannot tell who we are, and Eobert jumped off the horse and ran around in the woods and overtook me again a little further on the road, and when we got near Dixon, he got hold of an old rail and struck the telephone wire two or three times and broke it. I judge this was about two and a half miles from Dixon. He took me in sight of Dixon. This is as far as I went.”
He testified further that Mr. Martin gave him a plat and said he got it from Mr. Holmes of Vienna, a relative of Mr. Holmes of Eolia.
W. H. Holmes testified: “ Q. Are you acquainted with Albert Martin? A. Yes, sir. Q. I will ask you if you saw him in the month of November, 1907. A. Yes, sir, he came to me and asked me to make a plat of some land in Maries county, but I am not certain *554about tbe month now. I think it was long about that time. Q'.. What did you do with the plat that you made? A. I gave it to Mr. Martin. Q. Was William Sneed with Martin at that time? A. Sneed was not with him in the office, Martin came and asked for the plat and got the addresses of the parties that owned .the land from the collector’s files. I gave him the address of the men who paid the taxes on the land. Q. Did you see Sneed that day? A. Tes, sir, he was in town that day. Q. Was he with Robert Martin? A. Yes, both came to me, and I said it would take some time to make the plat and when they came back I think Sneed stayed out in the hall, he did not come in the office.”
James West testified: “Q'. Are you acquainted with Albert Martin? A. Yes,, sir. Q. How long have you known him? A. Fifteen years. Q. I will ask you whether you saw Albert Martin on the 18th of last November, 1907, on the road from Dixon to Vienna? A. I saw him there in November, but do not remember the exact date. Q. Do you remember when the trouble occurred, about the people getting into trouble for cutting timber out on Dry Creek? A. Yes, sir. Q. Was it about that time? A. It was the same week I heard about the trouble. Q. Where did you see him on the Dixon road that day? A. He was about three-fourths of a mile this side of Dixon. Q. Who, if any one, was with him? A. I do not know the man. He was a stranger with him. Q. How were they traveling? A. They were in a wagon.”
Mrs. Ethel Hanks testified that in November, 1907, she lived one and one half miles from Haden; she was acquainted with Albert Martin. “Q. I will ask if you remember seeing Albert Martin on the evening of November 18, 1908, pass along by your house in a wagon? A. Yes, sir. Q. What else was in the wagon? A.. He had a small barrel, this was late in the evening.”
*555Albert Blackwell testified that he was acquainted with Albert Martin and William Sneed. “I reside about one and one-half miles from Sneed’s and a couple of miles from Martin’s. They lived there on the 19th of October last. ’ ’ Remembered a man that passed himself off as Wilcox on the 19th of November, 1907. He saw this man at the sawmill at Tom Nelson’s farm that day. This man Wilcox came up to him and demanded fifteen dollars for cutting timber on his land. “I did not have any money and did not pay him, but went home and came back about five o’clock and had the money. He told me to come up to Sneed’s house. I went to Bill Sneed’s house and Albert Martin and a fellow that called himself Wilcox were there then. Bill Sneed was standing in front of the shanty. As I got pretty close Martin kept backing away, and then I paid Denton the money.”
John Bull testified that Denton, alias Wilcox, called on him on the 19th of November, 1907, at the sawmill and demanded fifteen dollars for chopping timber on his ground, and that he got the money and went to William Sneed’s that evening to pay him. Albert Blackwell, or Ebb Blackwell, and Robert Martin were there. This, was on the occasion that Albert Blackwell testified that Albert Martin was the Martin that was present at that time.
Robert Sneed testified that he was a cousin of the defendant William Sneed and lived in that neighborhood in November, 1907; that Denton, under the name of Wilcox, made a demand on him also for fifteen dollars for timber. That when he got to Mr. Will Sneed’s house that evening he saw Albert Blackwell and William Sneed, Martin and Bull, and this fellow they called James Denton; he then paid him the money and took his receipt.
Charles Davis testified that he lived in Rolla, Missouri, in November, 1907; was in the barber business. He was acquainted with Albert Martin and *556William Sneed, these two came to his shop together, at least he saw them there together before this difficulty.
This is sufficient reproduction of the testimony on this proposition. Keeping in view the fact that Albert Martin was one of the defendants in the case and that the court submitted to the jury the question whether the defendants Albert Martin and William Sneed conspired with James Denton to obtain the money and property of W; D. Bull by means of the false pretenses, and that the jury responded to the instruction by finding, not that Robert Martin was a party to the said fraudulent scheme, but that the defendant Albert Martin was, the question is now, whether the misnomer of the defendant Albert Martin by the style of Robert Martin entitled him to a reversal of this judgment. A careful scrutiny of this evidence will show, we think, that the designation of the defendant as Robert by the stenographer in his notes was a clear mistake. Davis, the barber, in whose shop Denton worked in Rolla, testified to William Sneed and Albert Martin, the two defendants herein, coming to his shop to see Denton in November, 1907, before this fraudulent trick was perpetrated on these parties in Maries county. The evidence of Mrs, Hanks corroborated that of Den-ton to the effect that, on the day before this fraudulent device was carried into effect in that neighborhood, she saw Albert Martin, whom she knew well, coming along the road from Dixon, in a wagon with a small barrel in it. Denton says he rode in that wagon with Martin and that the latter had a keg of nails in the wagon. That the Martin with whom Denton was riding was Albert Martin there was ample evidence to substantiate.
Robert Sneed paid his contribution to the scheme at William Sneed’s and the evidence of Albert Blackwell establishes that the defendant Albert Martin was present at that time with Denton and William Sneed. *557The calling of the defendant Robert Martin, by Den-ton, did not require the jury to find that he was other than Albert Martin when Albert Blackwell, who lived in the same neighborhood and knew him well, testifies that it was Albert Martin. Moreover, Denton testified that having collected $115 from their dupes in that neighborhood, he proceeded to divide the same with Albert Martin and William Sneed, the two defendants in this case. That Albert Martin, the defendant, was the Martin who was the master spirit in this conspiracy and who laid the plans is furthermore evidenced by the fact that this same Albert Martin went to Mr. Holmes in Vienna, the county seat of Maries county, and employed him to make him a map of the lands belonging to Wilcox and then procured the .names from the collector’s book of the owners of those lands. It is plain that the defendant, Albert Martin, was confused with this name of Robert Martin, either by the stenographer or the prosecuting attorney. Thus, Mr. Holmes having testified that he knew Albert Martin and at his request had prepared this plat of the land, was asked if he saw William Sneed that day in Vienna, and he said he did, and he was asked if he saw him with Robert Martin, and he answered, “Yes, they both came to me and I said it would take some time to make the plat.”. Now, clearly.it was Albert Martin for whom Mr. Holmes made the plat, and if the prosecuting attorney did inadvertently use the name Robert instead of Albert in his question to Sneed, the witness evidently did not understand that he was talking about a different person from Albert Martin. Now, this Albert Martin who obtained this plat in this way, gave it to his codefendant, Denton, with a list of the names of the trespassers, and it was this same Albert Martin and William Sneed who were present when Albert Blackwell went to William Sneed’s house and paid over the money to Denton, and it was this same Albert Martin a defendant in this case who was *558attempting to get out of view of Mr. Blackwell and not be seen in company with bis conspirators that evening. And Albert Martin was tbe man seen by James West on tbe evening before, riding in a wagon with Denton. ’ Denton testified that when Albert Martin gave bim tbe plat and tbe list of names, be told bim that Mr. Holmes had made a plat for him. He got it there in Vienna.
Claude Denton also testified that Albert Martin, the defendant, came to bim in tbe Arcade saloon and said, “If you will get your brother to play crazy and not appear against me, I will give you any thing you want.” He told bim to state tbe price and Claude said be could not do that.
That there was ample evidence to show that Albert Martin, tbe defendant, was one of tbe parties to this conspiracy, notwithstanding tbe fact that in some way tbe name of Robert has crept into tbe record at various places, we think there can be no doubt whatever. In fact there is no evidence that there ever was such a man as Robert Martin outside of tbe mere inaccurate designation of tbe defendant himself as such. This cause was prosecuted against Albert Martin and William Sneed, they were tbe defendants on trial and tbe evidence tends to show that they were tbe two parties who first conceived this crime and went to Rolla and procured tbe services of Denton, an ex-convict, in carrying it out. Notwithstanding tbe misnomer of “Robert,” there still remains ample evidence to show it was Albert Martin, tbe defendant in this cause, who went to Rolla and engaged James Denton at Dixon and took bim out in a wagon to Dry Creek. It was Albert Martin who procured tbe plat of tbe land of Holmes and gave tbe names of tbe trespassers who bad been cutting timber thereon, together with this plat, to James Denton, and furnished Wilcox’s name to Denton. There was no misnomer in bis name when be was recognized by tbe witnesses as being *559present at Sneed’s shanty when three of the victims came over and paid their money to Denton, nor was there any misnomer when Denton divided the $115 between Albert Martin and William Sneed and himself. 'It is significant that in the motion for new trial, the defendant nowhere suggests to the court that he had been convicted on evidence tending to show that one Robert Martin a different person had committed the crime and not the defendant. Neither was there an instruction asking’ that the jury should disregard the testimony as to Robert Martin.
Section 2534, Revised Statutes 1899, provides: “Whenever on the trial of any felony or misdemeanor, there shall appear to be any variance between the statement in the indictment or information and the evidence offered in proof thereof, in the Christian name or surname, or both Christian name and surname, or other description whatsoever, or any person whomsoever therein named or described, or in the name or description of any matter or thing whatsoever therein named or described, or in the ownership of any property named or described therein, such variance shall not be deemed grounds for an acquittal of the defendant, unless the court before which the trial shall be had shall find that' such variance is material to the merits of the case and prejudicial to the defense of the defendant.”
■ A careful reading of this whole testimony will show that at most this name of Robert was but a mistaken description or a variance in the name of the defendant Albert Martin who was on trial. Notwithstanding this misnomer of the defendant, the other evidence in the case points unerringly and conclusively to this defendant Albert Martin not only as one of the parties guilty of this fraudulent trick and device, but that he was the principal conspirator in the matter. Had this point, now made in this court for the first time, been called directly to the attention of the circuit *560court, that court would have been fully justified in holding that the variance was immaterial and did not prejudice the defendant. Having granted a rehearing of this cause in order that this evidence might be fully examined, we are of the opinion that the case was properly decided at the April term, 1909,' and that the evidence fully identified the defendant as one of the guilty parties with the fraudulent pretense and scheme by which the parties were fleeced out of their money.
Burgess and Fox, JJ., concur.